        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


IN RE: PROFEMUR HIP IMPLANT                         )                  MDL NO. 2949
PRODUCTS LIABILITY LITIGATION                       )                  ALL CASES



                                    PROTECTIVE ORDER

       The Court enters this Order pursuant to Federal Rule of Civil Procedure 26 to protect

personal medical information, personal identification information, specific and serious trade secret

information, confidential research, development, or commercial information, and confidentiality

interests of the Parties that are a part of this Multidistrict Litigation, as well as any third parties

from whom information is sought as part of this Multidistrict Litigation.

       IT IS HEREBY ORDERED, pursuant to Federal Rule of Civil Procedure 26, that:

       I.      SCOPE OF PROTECTIVE ORDER

       A.      Scope of Order.

       This Order shall apply to discovery initiated by any of the parties to one or more other

parties or to any third parties and shall apply to all information, documents, electronically stored

information (“ESI”), and/or things in the possession of or under the control of any party or third

party subject to discovery in this Multidistrict Litigation. This Order shall further govern the

production of documents and information supplied in this Multidistrict Litigation in any form by

a party and designated by that producing party as embodying “Confidential” or “Attorneys’ Eyes

Only” material for purposes of discovery or otherwise.

       Further, it is anticipated that the Parties may seek to reach agreement on the reuse or

re-production of certain materials that may have been produced in specified prior individual
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 2 of 16




matters or matters transferred to this Multidistrict Litigation. To the extent the Parties reach any

such agreements on the reuse or re-production of any materials previously produced in any prior

matter or individual case transferred to this Multidistrict Litigation, the terms of this Order shall

govern the use of those materials as produced in this Multidistrict Litigation.

       II.     PROCEDURES FOR PROTECTION OF CONFIDENTIAL AND
               ATTORNEYS’ EYES ONLY INFORMATION

       A.      “Confidential” and “Attorneys’ Eyes Only” Information Defined.

       “Confidential” material shall include any nonpublic material that any Party or third party

reasonably and in good faith believes contains or reveals trade secrets; confidential research,

development, or commercial information; personal healthcare information, personal identification

information, and personal financial information, to include care and treatment, Social Security

numbers and resident addresses and also pertains to, but not limited to inspections of premises or

things; other proprietary or sensitive information or know-how that derives its value from secrecy;

or such material the public disclosure of which would cause any Party, or third parties identified

therein, undue annoyance or embarrassment. The scope of this Order shall include all copies,

excerpts, summaries, or notes that are prepared or derived therefrom and that incorporate or reflect

information contained in any Confidential material, as well as testimony and oral conversations

derived therefrom or related thereto.

       This litigation may also require a Party or third party to produce documents, testimony, or

other material that is highly confidential. This may include materials containing particularly

sensitive trade secrets or other nonpublic confidential technical, commercial, financial, personal,

or business information that requires protection beyond that afforded by a “Confidential”

designation. In order to adequately protect such highly confidential material, by limiting access

to the same, a producing party may designate such material as “Attorneys’ Eyes Only.”


                                                 2
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 3 of 16




       The scope of this Order shall further allow either Plaintiffs or Defendants to this

Multidistrict Litigation to designate materials produced by any third parties as “Confidential” or

“Attorneys’ Eyes Only,” as defined by the terms of this Order, that the Designating Party

reasonably and in good faith believes contains or reveals trade secrets; confidential research,

development, or commercial information, including but not limited to inspections of premises or

things; other proprietary or sensitive information or know-how that derives its value from secrecy;

or such material the public disclosure of which would cause the Designating Party, or third parties

identified therein, undue annoyance or embarrassment.

       B.      Designation of Confidential and Attorneys’ Eyes Only Information.

       Each deposition transcript page or portion thereof, each interrogatory answer or portion

thereof, each produced document or portion thereof, and each premise or thing or portion thereof

which is deemed by any Party to disclose (1) confidential information (hereinafter “Confidential

Information”), will be identified and labeled as “CONFIDENTIAL”; or (2) attorney’s eyes only

information (hereinafter “Attorneys’ Eyes Only Information”), will be identified and labeled as

“ATTORNEYS’ EYES ONLY.”

       Such identification and marking shall be made at the time when the Producing Party

provides responses, documents, inspections, or things that it considers to be Confidential and/or

Attorneys’ Eyes Only Information. In the case of documents or materials produced by a third

party, any Party wishing to designate any materials or documents as “Confidential” and/or

“Attorneys’ Eyes Only” under the terms of this Order shall give notice to all relevant parties of the

designations within fourteen (14) days of receipt of the documents. During the 14-day period, all

third party documents shall be deemed to be confidential and/or attorneys’ eyes only per the

requested designations. In the case of deposition transcript pages, the Designating Party shall

advise opposing counsel of the specific pages to be maintained in confidence, if any, within
                                                 3
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 4 of 16




fourteen (14) days after the receipt of the transcript of the deposition, if such request for a

confidential and/or attorneys’ eyes only designation is not made at or during the deposition.

Counsel must make a good faith attempt to designate only those materials which contain

Confidential sensitive business or Confidential personal information as Confidential and/or

Attorneys’ Eyes Only Information. During the 14-day period, the entire deposition transcript shall

be deemed to be confidential and/or attorneys’ eyes only per the requested designations.

       Further, at the beginning of any physical inspection of any tangible item, premise, or thing

or portion thereof, either party, through counsel, may declare the inspection itself, and any and all

visual observations, measurements, drawings, depictions, photographic and/or videotaped images,

audio-taped and/or transcribed audio-taped information, recordings of any kind, notes, and any

documents received or generated related to the physical inspection as containing Confidential

and/or Attorneys’ Eyes Only Information.

       C.      Disputes as to Confidential and/or Attorneys’ Eyes Only Information.

       A party may object to the designation of particular Confidential and/or Attorneys’ Eyes

Only designation by giving written notice to the party designating the disputed information. The

written notice shall identify the information to which the objection is made. If the parties cannot

resolve the objection within ten (10) business days after the time the notice is received, it shall be

the obligation of the party designating the information as CONFIDENTIAL and/or ATTORNEYS’

EYES ONLY to file an appropriate motion requesting that the Court determine whether the

disputed information should be subject to the terms of this Protective Order. If such a motion is

timely filed, the disputed information shall be treated as Confidential and/or Attorneys’ Eyes Only

Information under the terms of this Protective Order until the Court rules on the motion. If the

designating party fails to file such a motion within the prescribed time, the disputed information

shall lose its designation as CONFIDENTIAL and/or ATTORNEYS’ EYES ONLY and shall not
                                                  4
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 5 of 16




thereafter be treated as Confidential and/or Attorneys’ Eyes Only Information in accordance with

this Protective Order. In connection with a motion filed under this provision, the party designating

the information as CONFIDENTIAL and/or ATTORNEYS’ EYES ONLY shall bear the burden

of establishing that good cause exists for the disputed information to be treated as Confidential

and/or Attorneys’ Eyes Only Information.

       III.    AUTHORIZED USE OF CONFIDENTIAL AND/OR ATTORNEYS’
               EYES ONLY INFORMATION

       A.      Use of Confidential and/or Attorneys’ Eyes Only Information.

       Confidential and/or Attorneys’ Eyes Only Information shall not be used or shown,

disseminated, copied, or in any way communicated to any person for any purpose whatsoever,

other than as required for the preparation and trial of an action in this Multidistrict Litigation, or

as required for the preparation and trial of an action that was a part of this Multidistrict Litigation

and remanded to another jurisdiction for continued proceedings and/or trial. Nothing in this Order

prevents the sharing or production of information that is a part of this MDL in other litigation by

court order or agreement by the party/parties that produced the material (“Producing

Party/Parties”). Confidential and/or Attorneys’ Eyes Only Information shall not be used for

competitive purposes. No person shall under any circumstances sell, offer for sale, advertise, or

in any way disclose Confidential and/or Attorneys’ Eyes Only Information (e.g., no person shall

permit the viewing, dissemination, copying, recording, duplicating, transmitting, or sharing of

Confidential and/or Attorneys’ Eyes Only Information). Counsel for Plaintiffs and Defendants

shall take necessary and reasonably proper precautions to prevent the unauthorized or inadvertent

disclosure or distribution of any Confidential and/or Attorneys’ Eyes Only Information.




                                                  5
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 6 of 16




               1.      Disclosure of Confidential Information

       Except with the prior written consent of counsel for the party designating the information

or upon further order of this Court, disclosure of Confidential Information shall be limited to the

following persons:

               a.      attorneys of record for any of the parties and necessary employees of the
                       attorneys of record or the law firm of the attorneys of record in this case;

               b.      all outside experts and consultants, who are not employees, officers,
                       directors, or representatives of any party, retained by the parties and whose
                       assistance is necessary in the preparation and trial of an action in this
                       Multidistrict Litigation, or as required for the preparation and trial of an
                       action that was a part of this Multidistrict Litigation and remanded to
                       another jurisdiction for continued proceedings and/or trial, and who have a
                       need related to this litigation to review the Confidential Information, as well
                       as the employees of the outside experts and consultants or the firm of such
                       experts and consultants who have a need related to this litigation to review
                       the Confidential Information;

               c.      all named parties who have made an appearance in these lawsuits and their
                       employees;

               d.      the Court, Court Clerk and Court personnel working on the actions in this
                       Multidistrict Litigation; and

               e.      Court stenographer and outside copy service whose function requires them
                       to have access to protected documents.

               2.      Disclosure of Attorneys’ Eyes Only Information

       Except with the prior written consent of counsel for the party designating the information

or upon further order of this Court, disclosure of Attorneys’ Eyes Only Information shall be limited

to the following persons:

               a.      attorneys of record for any of the parties and necessary employees of the
                       attorneys of record or the law firm of the attorneys of record in cases subject
                       to this Multidistrict Litigation;

               b.      all outside experts and consultants, who are not employees, officers,
                       directors, or representatives of any party, retained by the parties and whose
                       assistance is necessary in the preparation and trial of an action in this
                       Multidistrict Litigation, or as required for the preparation and trial of an

                                                 6
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 7 of 16




                       action that was a part of this Multidistrict Litigation and remanded to
                       another jurisdiction for continued proceedings and/or trial, and who have a
                       need related to this litigation to review the Attorneys’ Eyes Only
                       Information, as well as the employees of the outside experts and consultants
                       or the firm of such experts and consultants who have a need related to this
                       litigation to review the Attorneys’ Eyes Only Information;

               c.      the Court, Court Clerk and Court personnel working on the actions in this
                       Multidistrict Litigation; and

               d.      Court stenographer and outside copy service whose function requires them
                       to have access to protected documents.

       Copies of Confidential and/or Attorneys’ Eyes Only Information bearing a label specified

in Paragraph II.B hereof shall not be disclosed to any person, other than those listed in Paragraphs

III.A.1(a)-(e) and III.A.2(a)-(d), by the party to whom they are produced, unless they become a

part of the public record.

       B.      Prerequisites to Disclosure.

       No person listed in Paragraph III.A.1(b)-(c) and III.A.2(b) shall be allowed access to

Confidential and/or Attorneys’ Eyes Only Information unless each such person is (i) given a copy

of this Order and thoroughly advised as to its terms by the respective party’s attorney; and

(ii) agrees in writing to strictly comply with the terms of this Order through completion of the form

that is attached to this Order as Exhibit 1.

       Before disclosing Confidential and/or Attorneys’ Eyes Only Information to any person

listed in Paragraphs III.A.1(a)-(c) and III.A.2(a)-(b) herein who is known or considered to be a

competitor (or an employee or consultant of a competitor of the party that so designated the

discovery material), the party wishing to make such disclosure shall give at least seven (7) business

days’ advance notice in writing to the counsel who designated such discovery material as

Confidential and/or Attorneys’ Eyes Only Information, stating that such disclosure will be made,

identifying by subject matter category the discovery material to be disclosed, and stating the


                                                 7
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 8 of 16




purposes of such disclosure. If, within the seven (7) business day period, an application is made

to the Court objecting to the proposed disclosure, disclosure is not permissible until the Court has

ruled on such application. As used in this paragraph, the term “Competitor” means any medical

device manufacturer, distributor, or seller other than Stryker Corporation, Wright Medical

Technology, Wright Medical Group, Cremascoli Ortho, Wright –Cremascoli, MicroPort

Orthopedics Inc., or Wright Medical Europe.

       For each person in Paragraphs III.A.1(a)-(c) and III.A.2(a)-(b) to whom disclosure of

Confidential and/or Attorneys’ Eyes Only Information is made, each respective counsel shall retain

a copy of the signed agreement pursuant to the requirements of the preceding paragraph.

       C.      Depositions.

       The confidentiality requirements of this Order extend to oral depositions and depositions

on written questions. Any individual not authorized by this Protective Order to be a recipient of

Confidential and/or Attorneys’ Eyes Only Information may be excluded from a deposition while

such information is being elicited.

       D.      Filing Confidential and/or Attorneys’ Eyes Only Information.

       This Order does not, by itself, authorize the filing of any document under seal. Any party

wishing to file a document designated as Confidential and/or Attorneys’ Eyes Only Information in

connection with a motion, brief, or other submission to the Court must first seek and obtain leave

of Court. The parties shall comply with all applicable Local Civil Rules when filing motions to

seal and when filing Confidential and/or Attorneys’ Eyes Only Information under seal.

Confidential and/or Attorneys’ Eyes Only Information shall not be filed with the Court except

when required in connection with matters pending before the Court.




                                                 8
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 9 of 16




       In the case of Confidential and/or Attorneys’ Eyes Only Information being filed

electronically, the filing party shall be responsible to file the documents under seal pursuant to all

applicable Local Civil Rules.

       In the case of Confidential and/or Attorneys’ Eyes Only Information being provided to the

Court as courtesy copies, the filing party shall be responsible to file the documents pursuant to all

applicable Local Civil Rules and in a sealed envelope, clearly marked:

                     THIS DOCUMENT CONTAINS CONFIDENTIAL
                  AND/OR ATTORNEYS’ EYES ONLY INFORMATION
                      COVERED BY A PROTECTIVE ORDER AND
                  IS SUBMITTED UNDER SEAL PURSUANT TO THAT
               PROTECTIVE ORDER. THE CONFIDENTIAL CONTENTS OF
                THIS DOCUMENT MAY NOT BE DISCLOSED WITHOUT
                           EXPRESS ORDER OF THE COURT.

and shall remain sealed while in the office of the Clerk so long as they retain their Confidential

and/or Attorneys’ Eyes Only designation.         Said Confidential and/or Attorneys’ Eyes Only

Information shall be kept under seal until further order of the Court; however, Confidential and/or

Attorneys’ Eyes Only Information and other papers filed under seal shall be available to the Court,

to counsel of record, and to all other persons entitled to receive the confidential information

contained therein under the terms of this Order.

       E.      Use of Confidential and/or Attorneys’ Eyes Only Information during the
               course of litigation and at trial.

       Confidential and/or Attorneys’ Eyes Only Information may be included in whole or in part

in pleadings, motions, briefs, or otherwise filed with the Court as necessary so long as the filing

party complies with the requirements of all applicable Local Civil Rules outlined in

Paragraph III.D, above.




                                                   9
       Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 10 of 16




       IV.      MISCELLANEOUS PROVISIONS

       A.       Binding effect.

       This Order shall be binding upon the parties, their attorneys, and their successors,

executors, personal representatives, administrators, heirs, legal representatives, assigns,

employees, agents, independent contractors, and other persons or organizations over which they

have control.

       B.       No waiver or admission.

       Neither the taking of any action in accordance with the provisions of this Protective Order,

nor the failure to object thereto, shall be construed as a waiver of any claim or defense. The entry

of this Protective Order shall not be construed as a waiver of any right to object to furnishing

information in response to a discovery request or to object to a requested inspection of documents

or things. Nothing contained in this Protective Order, and no action taken in compliance with it,

shall: (a) operate as an admission by any party or person that any particular document or

information is or is not confidential; (b) operate as a waiver of any claim or defense; or

(c) prejudice in any way the right of any party or person to seek a Court determination of whether

or not particular documents or information should be disclosed or, if disclosed, whether or not they

should be deemed Confidential and/or Attorneys’ Eyes Only Information and subject to this

Protective Order.

       C.       Inadvertent Disclosure by Producing Party; Privileges and Objections.

       The inadvertent and/or unintentional disclosure by the Producing Party of Confidential

and/or Attorneys’ Eyes Only Information, either by way of document production or by deposition

testimony, regardless of whether the information was so designated at the time of disclosure, shall

not be deemed a waiver in whole or in part of a party’s claim of confidentiality, either as to the

specific information disclosed or as to any other information relating thereto or concerning the

                                                10
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 11 of 16




same or unrelated subject matter. Any such inadvertently or unintentionally disclosed material by

a Producing Party not designated as such at the time of its release shall be designated as

CONFIDENTIAL and/or ATTORNEYS’ EYES ONLY per the definitions in this Order as soon

as reasonably possible after the Producing Party becomes aware of the erroneous release and shall

thereafter be treated as confidential hereunder. No liability shall attach for the Receiving Party’s

disclosure of inadvertently or unintentionally disclosed Confidential and/or Attorneys’ Eyes Only

Information from the time of receipt of that material until such time as the Producing Party properly

designates it as confidential.

       Nothing in this Order shall preclude any party from asserting the attorney-client, work

product, or any other applicable privilege as to any document or information. It is understood and

agreed that nothing herein constitutes a waiver of the right of any party to raise or assert any

objections, including but not limited to defenses or objections with respect to the use, relevance,

or admissibility at trial of any evidence. This Order shall not be construed as a waiver by any party

of any legally cognizable privilege or protection to withhold any document or information, or of

any right that any party may have to assert such privilege or protection at any stage of the

proceeding.

       When the inadvertent or mistaken disclosure of any information, document, or thing

protected by privilege, work-product immunity, or other protection from discovery is discovered

by the Producing Party and brought to the attention of the Receiving Party, such inadvertent or

mistaken disclosure of such information, document, or thing shall not constitute a waiver by the

Producing Party of any claims of privilege, work-product immunity, or other protection from

discovery in this proceeding or in any other state or federal proceeding. In addition, any disclosure




                                                 11
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 12 of 16




in this proceeding that waives the attorney-client privilege or work-product doctrine does not

constitute a waiver in any other state or federal proceeding.

       If a Producing Party has a good faith belief that privileged or otherwise protected

information, document, or thing or Confidential and/or Attorneys’ Eyes Only Information has been

inadvertently produced, it shall promptly notify the Receiving Parties of the claim of privilege,

protection, or confidentiality. Upon receipt of any notice claiming privilege, protection, or

confidentiality with respect to a produced data, all other parties (regardless of whether they agree

with the Producing Party’s claim of privilege, protection, or confidentiality) shall promptly:

(1) use reasonable efforts to destroy or sequester all copies of the inadvertently produced data or

material in such party’s possession, custody, or control, and notify the Producing Party that they

have done so; and (2) notify the Producing Party that they have taken reasonable steps to retrieve

and destroy or sequester the inadvertently produced data or material from other persons, if any, to

whom such documents or material have been provided. However, nothing herein restricts the right

of the Receiving Party to challenge the Producing Party’s claim of privilege if appropriate. The

Producing Party shall appropriately provide a privilege log sufficiently identifying documents or

information withheld as privileged providing enough detail to allow for a determination of whether

such material or data is properly protected by privilege. Communications involving trial counsel

that post-date the filing of the complaints in this Multidistrict Litigation need not be placed on a

privilege log, as long as the communication was not shared with anyone other than counsel and

client or counsel and work product consultants or work product consultants acting pursuant to their

engagement by trial counsel and clients. Communications may be identified on a privilege log by

category, rather than individually, if appropriate.




                                                 12
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 13 of 16




       D.      Termination of Litigation.

       This Order, insofar as it restricts the communication and use of Confidential and Attorneys’

Eyes Only Information, shall survive and continue to be binding after the conclusion of this

Multidistrict Litigation, and the Court shall retain jurisdiction over these parties and these matters

for the purpose of ensuring compliance with the Order and granting such other and further relief

as may be necessary.

       At the conclusion of this Multidistrict Litigation and the resolution of all cases subject to

this Multidistrict Litigation, including any appeals, all documents, records, tangible materials, or

other information designated as CONFIDENTIAL and/or ATTORNEYS’ EYES ONLY and

(except as provided herein with respect to documents reflecting privileged communication or

attorney work product) and all copies of any of the foregoing upon request shall be promptly

returned by counsel for the Receiving Party to counsel for the Producing Party. In the alternative,

to the extent that documents reflecting privileged communications or attorney work product

contain information designated CONFIDENTIAL and/or ATTORNEYS’ EYES ONLY, the

Receiving Party may, in lieu of returning such documents to the Producing Party, certify in writing

to the Producing Party, within 30 days of a request by producing party, that such documents have

been destroyed.

       However, all documents, records, tangible materials, or other information designated as

CONFIDENTIAL and/or ATTORNEYS’ EYES ONLY shall remain available and in the

possession of any Receiving Party whose action was a part of this Multidistrict Litigation and was

remanded to another jurisdiction for continued proceedings and/or trial, until the conclusion of that

litigation, including any appeal.

       Additionally, as applicable, Producing and/or Receiving Party may be bound by

evidentiary, procedural, regulatory, and ethical rules to maintain discovery material after the close
                                                 13
         Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 14 of 16




of this MDL. To the extent Receiving Party asserts such an obligation, the Parties will meet and

confer to determine if an agreement can be reached as to the retention of the produced material. If

no such agreement is reached, Receiving Party may seek relief from the Court.

         E.     Relief from Order.

         Any person may request the Court to grant relief from any provisions of this Protective

Order.

         F.     Exclusions.

         Nothing herein shall impose any restrictions on the use or disclosure by any party or any

witness of documents or information obtained lawfully by any party or any witness independently

of the discovery proceedings in this action, whether or not such documents or information are also

obtained from Plaintiffs or Defendants, as the case might be, in these actions. Nothing in this

Protective Order shall prevent a party or non-party from using or disclosing its own documents or

information for any purpose, regardless of whether they are designated Confidential and/or

Attorneys’ Eyes Only under this Protective Order. Nothing in this Protective Order shall prevent

a party from disclosing information to any person who authored, or who otherwise lawfully

received or possessed such information, including, without limitation, for purposes of obtaining

additional discovery from that person.

         The Court retains the final and complete authority to redesignate any confidential

document as a public document.

         G.     Existing Protective Orders in Individual Cases.

         Nothing in this Order is meant to affect the existence or terms of any protective orders in

place in any underlying action transferred to this Multidistrict Litigation. Rather, the existing

protective orders in underlying cases remain in full force and effect and continue to be binding on

the respective parties to those individual matters as to the documents produced therein.

                                                 14
        Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 15 of 16




       To the extent the Parties reach any agreements on the reuse or re-production of any

materials previously produced in any prior matter or individual case transferred to this Multidistrict

Litigation, the terms of this Order shall govern the use of those materials as produced in this

Multidistrict Litigation.

       To the extent the Parties or any Party understands the terms of this Order to conflict with

an existing protective order in an underlying action transferred to this Multidistrict Litigation, the

Parties or any Party shall identify in a written notice to be filed with the Court the conflict.

Information shall be treated as Confidential and/or Attorneys’ Eyes Only Information under the

terms of this Protective Order until the Court, if necessary, resolves the conflict.

       ORDERED this the 11th day of March, 2021.



                                                       Kristine G. Baker
                                                       United States District Court Judge




                                                 15
       Case 4:20-md-02949-KGB Document 54 Filed 03/11/21 Page 16 of 16




                                           Exhibit 1

                  AGREEMENT CONCERNING CONFIDENTIALITY

       I, ____________________________________________ being duly sworn, state that:

       1.     My address is

       2.     My present employer is

and the address of my present employment is

       3.     My present occupation or job description is



       4.     I have received a copy of the Protective Order in the __________________ case.

       5.     I have carefully read and understand the provisions of the Protective Order.

       6.     I will comply with all of the provisions of the Protective Order.

       7.     I will hold in confidence and not disclose to anyone not qualified under the

Protective   Order,   any     CONFIDENTIAL        AND/OR      ATTORNEYS’          EYES       ONLY

INFORMATION or any words, summaries, abstracts, or indices of CONFIDENTIAL AND/OR

ATTORNEYS’ EYES ONLY INFORMATION disclosed to me.

       8.     I will return all CONFIDENTIAL AND/OR ATTORNEYS’ EYES ONLY

INFORMATION and summaries, abstracts, and indices thereof which come into my possession,

and documents or things which I have prepared relating thereto, to counsel for the party by whom

I am employed or retained.
